DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted July 8, 2022, has been received.  The amendments of claims 1-9, 11-18, and 20, is acknowledged. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to an integrated circuit and system including a resistor coupled between a voltage terminal and a resistor terminal, a first capacitor with a first and second terminal, a second capacitor having a third and fourth terminal, a first through fifth switch, and a comparator.
The cited art, U.S. Patent Pub. 2012/0025802 (“Carmen”) in view of U.S. Patent No. 8,791,746 (“Cuadra”), discloses a similar integrated circuit including a resistor coupled between a voltage terminal and a resistor terminal, a first capacitor with a first and second terminal, a second capacitor having a third and fourth terminal, a first through fifth switch, and a comparator.  However, the cited art does not appear to explicitly disclose or suggest a first switch coupled between the voltage terminal and the first capacitor terminal; a second switch coupled between a ground terminal and the first capacitor terminal; a third switch coupled between the voltage terminal and the third capacitor terminal; a fourth switch coupled between the resister terminal and the third capacitor terminal; a fifth switch coupled between the ground terminal and the third capacitor terminal; and a comparator having a comparator output and first and second comparator inputs, the first comparator input coupled to the second capacitor terminal and the fourth capacitor terminal.  Thus, the specific circuitry logic provided by the integrated circuit structure as required by the claims is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853